DETAILED ACTION
This is a non-final office action on the merits.  Claims 1-20 are pending and addressed below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/17/2019 is being considered by the examiner.  NPL listed was not submitted and found with parent application 14605616.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 6, 9 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 6, 7, 8, 10, 12 of U.S. Patent No. 9,499,219. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 4, 6, 7, 8, 10, 12 of U.S. Patent No. 9,499,219 read on all limitations of present claims 1, 6, 9.

Claim 2 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 6, 7, 8, 10, 12  of U.S. Patent No. 9,499,219 as applied to claim 1, further  in view of Kuehn et al. (Daniel Kuehn, Felix Grimminger, Frank Beinersdorf, Felix Bernhard, Armin Burchardt, Moritz Schilling, Marc Simnofske, Tobias Stark, Martin Zenzes, Frank Kirchner, Additional DOFs and Sensors for Bio-Inspired Locomotion: Towards Active Spine, Ankle Joints, and Feet for a Quadruped Robot, 2011, IEEE). 
Regarding claim 2, claims 1, 4, 6, 7, 8, 10, 12  of U.S. Patent No. 9,499,219 do not explicitly teach:

However, Kuehn et al. teaches:
wherein the information indicating the estimated distance is based on a plane estimation signal from a sensor coupled to the end component of the limb of the robotic device (page 2782 discuss distance sensor located on the heel) to provide information about the ground distance and for ground-seeking behavior (page 2782);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of the claims of U.S. Patent No. 9,499,219 with wherein the information indicating the estimated distance is based on a plane estimation signal from a sensor coupled to the end component of the limb of the robotic device as taught by Kuehn et al. to provide information about the ground distance and for ground-seeking behavior.

Claims 11, 16, 19 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 6, 7, 8, 10, 12 of U.S. Patent No. 9,499,219 in view of Lee et al. (US 2013/0158712). 
Regarding claims 11, 16, 19, claims 1, 4, 6, 7, 8, 10, 12 of U.S. Patent No. 10,220,518 seem to teach all limitations except for:
memory hardware in communication with the computing system, the memory hardware storing instructions that when executed cause the computing system to perform operations;
However, having memory hardware in communication with the computing system, the memory hardware storing instructions that when executed cause the computing system to perform operations is old and well known.  Official Notice is hereby taken that it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of the claims of U.S. Patent 
In addition and the alternative, Lee et al. teaches:
memory hardware in communication with the computing system, the memory hardware storing instructions that when executed cause the computing system to perform operations ([0261]-[0265]) to implement ([0261]-[0265]);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of the claims of U.S. Patent No. 9,499,219 with memory hardware in communication with the computing system, the memory hardware storing instructions that when executed cause the computing system to perform operations as taught by Lee et al. to implement.

Claims 12 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 6, 7, 8, 10, 12 of U.S. Patent No. 9,499,219 in view of Lee et al. (US 2013/0158712) as applied to claim 11, further in view of Kuehn et al. (Daniel Kuehn, Felix Grimminger, Frank Beinersdorf, Felix Bernhard, Armin Burchardt, Moritz Schilling, Marc Simnofske, Tobias Stark, Martin Zenzes, Frank Kirchner, Additional DOFs and Sensors for Bio-Inspired Locomotion: Towards Active Spine, Ankle Joints, and Feet for a Quadruped Robot, 2011, IEEE).
Regarding claim 12, the cited portions of claims 11, 1-2 read on this claim.

Claims 1, 6, 9 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 6, 7, 8, 10, 12 of U.S. Patent No. 10,220,518. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 4, 6, 7, 8, 10, 12 of U.S. Patent No. 10,220,518 read on all limitations of present claims 1, 6, 9.

Claim 2 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 6, 7, 8, 10, 12  of U.S. Patent No. 10,220,518 as applied to claim 1, the further in view of Kuehn et al. (Daniel Kuehn, Felix Grimminger, Frank Beinersdorf, Felix Bernhard, Armin Burchardt, Moritz Schilling, Marc Simnofske, Tobias Stark, Martin Zenzes, Frank Kirchner, Additional DOFs and Sensors for Bio-Inspired Locomotion: Towards Active Spine, Ankle Joints, and Feet for a Quadruped Robot, 2011, IEEE). 
Regarding claim 2, claims 1, 4, 6, 7, 8, 10, 12  of U.S. Patent No. 10,220,518 do not explicitly teach:
wherein the information indicating the estimated distance is based on a plane estimation signal from a sensor coupled to the end component of the limb of the robotic device;
However, Kuehn et al. teaches:
wherein the information indicating the estimated distance is based on a plane estimation signal from a sensor coupled to the end component of the limb of the robotic device (page 2782 discuss distance sensor located on the heel) to provide information about the ground distance and for ground-seeking behavior (page 2782);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of the claims of U.S. Patent No. 10,220,518 with wherein the information indicating the estimated distance is based on a plane estimation signal from a sensor coupled to the end component of the limb of the robotic device as taught by Kuehn et al. to provide information about the ground distance and for ground-seeking behavior.

s 11, 16, 19 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 6, 7, 8, 10, 12 of U.S. Patent No. 10,220,518 in view of Lee et al. (US 2013/0158712). 
Regarding claims 11, 16, 19, claims 1, 4, 6, 7, 8, 10, 12 of U.S. Patent No. 10,220,518 seem to teach all limitations except for:
memory hardware in communication with the computing system, the memory hardware storing instructions that when executed cause the computing system to perform operations;
However, having memory hardware in communication with the computing system, the memory hardware storing instructions that when executed cause the computing system to perform operations is old and well known.  Official Notice is hereby taken that it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of the claims of U.S. Patent No. 10,220,518 with memory hardware in communication with the computing system, the memory hardware storing instructions that when executed cause the computing system to perform operations to work as a computerized system.
In addition and the alternative, Lee et al. teaches:
memory hardware in communication with the computing system, the memory hardware storing instructions that when executed cause the computing system to perform operations ([0261]-[0265]) to implement ([0261]-[0265]);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of the claims of U.S. Patent No. 10,220,518 with memory hardware in communication with the computing system, the memory hardware storing instructions that when executed cause the computing system to perform operations as taught by Lee et al. to implement.

s 12 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 6, 7, 8, 10, 12 of U.S. Patent No. 10,220,518 in view of Lee et al. (US 2013/0158712) as applied to claim 11, further in view of Kuehn et al. (Daniel Kuehn, Felix Grimminger, Frank Beinersdorf, Felix Bernhard, Armin Burchardt, Moritz Schilling, Marc Simnofske, Tobias Stark, Martin Zenzes, Frank Kirchner, Additional DOFs and Sensors for Bio-Inspired Locomotion: Towards Active Spine, Ankle Joints, and Feet for a Quadruped Robot, 2011, IEEE).
Regarding claim 12, the cited portions and rationale of rejection of claims 11, 1-2 read on this claim.

Allowable Subject Matter
Claims 3-5, 7-8, 10, 13-15, 17-18, 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO LONG T NGUYEN whose telephone number is (571)270-7768.  The examiner can normally be reached on M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BAO LONG T. NGUYEN
Examiner
Art Unit 3664



/BAO LONG T NGUYEN/Primary Examiner, Art Unit 3664